PER CURIAM.
Upon reviewing appellant’s notice of appeal in this case, we issued an order to show cause directing appellant to show why this appeal .should not be dismissed for lack of jurisdiction. Our order to show cause suggested that the order on appeal is not a final order. On August 16, 2000, the appellant amended its notice of appeal to include an order entering judgment for attorney’s fees and costs. Generally, such an order is an independently reviewable final order; however, the order does not render final the original non-appealable, non-final order. Therefore, the appeal is dismissed for lack of jurisdiction. See Monticello Ins. Co. v. Thompson, 743 So.2d 1215 (Fla. 1st DCA 1999). The dismissal is without prejudice to the appellant to seek review upon the trial court’s entry of a final judgment.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.